EXHIBIT LETTER OF TRANSMITTAL TO TENDER SHARES OF COMMON STOCK OF CAPITOL DEVELOPMENT BANCORP LIMITED V PURSUANT TO THE OFFER TO EXCHANGE DATED AUGUST 12, 2009 OF CAPITOL BANCORP LTD. THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT 11:59 P.M., LANSING, MICHIGAN TIME, ON SEPTEMBER 10, 2009, UNLESS THE OFFER IS EXTENDED. The Exchange Agent for the Offer is: Capitol Bancorp Ltd. By Mail: By Hand or Overnight Courier: Capitol Bancorp Ltd. Capitol Bancorp Ltd. Capitol Bancorp Center 200 Washington Square North Lansing, MI 48933 Capitol Bancorp Center 200 Washington Square North Lansing, MI 48933 Delivery of this Letter of Transmittal to an address other than as set forth above will not constitute a valid delivery to Capitol Bancorp Ltd. (“Capitol”).You must sign this Letter of Transmittal in the appropriate space provided below, with signature guarantee if required, and complete the Substitute W-9 set forth below. The instructions contained within this Letter of Transmittal should be read carefully before this Letter of Transmittal is completed. DESCRIPTION OF SHARES TENDERED Names and Address(es) of Registered Holder(s) (Please Fill In, if blank, exactly as name(s) appear(s) on Share Certificate(s)) Share Certificate(s) and Share(s) Tendered (Attach additional list if necessary). Share Certificate Number(s) Total Numberof Shares Evidenced byShare Certificate(s) Numberof Shares Tendered* Total Shares *Unless otherwise indicated, it will be assumed that all Shares evidenced by each Share Certificate delivered to Capitol are being tendered hereby.See Instruction 4. This Letter of Transmittal is to be completed by shareholders of Capitol Development Bancorp Limited V if certificates evidencing Shares (as defined below) are to be forwarded herewith. Shareholders whose certificates evidencing Shares (“Share Certificates”) are not immediately available or who cannot deliver their Share Certificates and all other documents required hereby to Capitol prior to the expiration date (as defined in “The Exchange Offer – Timing of the Exchange Offer” in the Exchange Offer dated August 12, 2009) and who wish to tender their Shares must do so pursuant to the guaranteed delivery procedure described in “The Exchange Offer – Guaranteed Delivery” in the Exchange Offer.See Instruction 2. 1 TENDER OF SHARES ¨Check here if Shares are being tendered pursuant to a Notice of Guaranteed Delivery previously sent to Capitol and complete the following: Name(s) of Registered Holder(s): Window Ticket No. (if any): Date of Execution of Notice of Guaranteed Delivery: Name of Institution that Guaranteed Delivery: 2 THE INSTRUCTIONS ACCOMPANYING THIS LETTER OF TRANSMITTAL SHOULD BE READ CAREFULLY BEFORE THIS LETTER OF TRANSMITTAL IS COMPLETED. NOTE: SIGNATURES MUST BE PROVIDED ON . Ladies and Gentlemen: The undersigned hereby tenders to Capitol Bancorp Ltd., a Michigan corporation (“Capitol”), the above-described shares of common stock, no par value per share (the “Shares”), of Capitol Development Bancorp Limited V, a Michigan corporation (“CDBL”), pursuant to Capitol’s offer to exchange all of the Shares not currently held by Capitol for units, consisting of shares of Trust-Preferred Securities issued by Capitol Trust XII, a Delaware statutory trust, and shares of Capitol’s Series A Noncumulative Convertible Perpetual Preferred Stock (the “Exchange Shares”), of Capitol, upon the terms and subject to the conditions set forth in the Exchange
